Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  161581(18)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 161581
  v                                                                  COA: 353317
                                                                     Genesee CC: 1998-003320-FC
  OCTAVIANO E. MOLINA JR.,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on September 1, 2021, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 3, 2021

                                                                                Clerk